Name: Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organisation of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural policy;  animal product
 Date Published: nan

 Official Journal of the European Communities 187 No L 148/24 Official Journal of the European Communities 28.6.68 REGULATION (EEC) No 805/68 OF THE COUNCIL of 27 June 1968 on the common organisation of the market in beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, disturbs the normal marketing of products and can help to reduce the volume of buying-in by inter ­ vention agencies ; whereas to this end provision should be made in particular for fixing prices below which intervention measures may be taken and the conditions under which intervention may take place ; Whereas the creation of a single Community market for beef and veal involves the introduction of a single trading system at the external frontiers of the Community ; whereas a trading system including import duties and export refunds, combined with intervention measures, also serves to stabilise the Community market, in particular by preventing price fluctuations on the world market from affecting prices ruling within the Community ; whereas it is necessary, however, to make provision for adding to this import duty a levy designed to ensure market equilibrium when prices in the Community fall below a certain level ; Whereas with a view to the application of the levy system import prices should be fixed on the basis of quotations recorded on the most representative markets of third countries and special import prices should be fixed where offer prices of third countries, other than those whose markets were taken into account in determining the import price, are con ­ siderably lower than the import price ; whereas the use of special import prices ensure that the Com ­ munity market is not disturbed ; Whereas in order to guarantee adequate supplies for the processing industries in the Community, while maintaining a preference for Community-produced meat, provision should be made, in respect of frozen meat intended for processing, for a special import system consisting in the total or partial suspension of the levy ; whereas, in order to apply this system in certain cases, an estimate must be made each year of the amount of meat available for and required by the processing industry ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament1 ; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agricultural policy to include in particular a common organisation of agricultural markets which may take various forms depending on the product ; Whereas Regulation No 14/64/EEC2 provided that the common organisation of the market in beef and veal should be established progressively from 1964; whereas the main features of the market organisation thus established are a system of customs duties and, as appropriate, a system of levies to be applied in trade between Member States and with third countries ; Whereas the introduction on 29 July 1968 of a single price system for beef and veal in the Community leads to the establishment of a single market in beef and veal on that date ; Whereas the aim of the common agricultural policy is to attain the objectives set out in Article 39 of the Treaty; whereas, in the beef and veal sector, in order to stabilise markets and to ensure a fair standard of living for the agricultural community concerned, provision should be made for measures to facilitate the adjustment of supply to market requirements and for intervention measures ; whereas the intervention measures may take the form of buying-in by inter ­ vention agencies ; whereas, however, aid should also be provided for private storage since such aid least Whereas, in order to have more animals for fattening in the Community and to increase the production of meat without increasing the number of cows and, consequently, milk production, it is advisable under certain market conditions to apply a special system 1 OJ No C 18 , 9.3.1968 , p. 16 . a OJ No 34, 27.2.1964, p. 562/64. 188 Official Journal of the European Communities same time, of the objectives set out in Articles 39 and 110 of the Treaty ; Whereas, in order to facilitate implementation of the proposed measures , a procedure should be provided for establishing close co-operation between Member States and the Commission within a Management Committee ; HAS ADOPTED THIS REGULATION : Article 1 The common organisation of the market in beef and veal shall comprise a price and trading system and cover the following products : to imports from third countries of certain categories of young bovine animals and calves for fattening in the Community ; Whereas, in order to control the volume of imports of beef and veal, in particular of frozen beef and veal , a system of import licences should be introduced including the lodging of a deposit guaranteeing that importation is effected ; Whereas provision for granting a refund on exports to third countries, equal to the difference between prices within the Community and on the world market would serve to safeguard Community participation in international trade in beef and veal ; Whereas, in addition to the system described above and to the extent necessary for its proper working, provision should be made for regulating or, when the situation on the market so requires, prohibiting the use of 'inward processing arrangements '; Whereas the system of customs duties and levies makes it possible to dispense with all other protective measures at the external frontiers of the Community ; whereas, however, the machinery of common prices , customs duties and levies may, in exceptional circumstances, prove defective ; whereas, in such cases , so as not to leave the Community market without defence against disturbances which may arise therefrom after the import barriers which existed previously have been removed, the Community should be enabled to take all necessary measures without delay ; Whereas the establishment of a single market in beef and veal involves the removal at the internal frontiers of the Community of all obstacles to the free movement of the goods in question ; Whereas restrictions on free movement resulting from the application of health protection measures may give rise to difficulties on the market of one or more Member States and may require measures by way of derogation ; Whereas the establishment of a single market based on a common price system would be jeopardised by the granting of certain aids ; whereas , therefore, the provisions of the Treaty which allow the assessment of aids granted by Member States and the prohibition of those which are incompatible with the common market should be made to apply to beef and veal ; Whereas the transition from the system provided in Regulation No 14/64/EEC to that established by this Regulation should be effected as smoothly as possible ; whereas transitional measures may prove necessary to facilitate this process ; Whereas the common organisation of the market in beef and veal must take appropriate account, at the CCT heading No Description of goods (a ) 01.02 A II 02.01 A II ( a) 02.06 C I (a ) Live animals of the domestic bovine species , other than pure-bred breeding animals Meat of domestic bovine animals , fresh chilled or frozen Meat of domestic bovine animals , salted , in brine, dried or smoked ( b ) 02.01 B 11 (b ) 02.06 C I ( b ) Edible offals of domestic bovine animals , fresh , chilled or frozen Edible offals of domestic bovine ani ­ mals, salted , in brine, dried or smoked (c) 16.02B1II (b) 1 Other prepared or preserved meat or meat offals , not specified , containing bovine meat or offals other than those containing meat or offals of domestic swine (d) 15.02 B I Unrendered fats of bovine animals ; tallow ( including 'premier jus ') pro ­ duced from those fats TITLE I Prices Article 2 In order to encourage action by trade and joint trade organisations to facilitate the adjustment of supply to market requirements , the following Community measures may be taken in respect of the products listed in Article 1 : ( a ) measures to improve stock breeding; ( b ) measures to promote better organisation of pro ­ duction, processing and marketing ; Official Journal of the European Communities 189 (c) measures to improve quality ; (d ) measures to permit the establishment of short ­ and long-term forecasts on the basis of the means of production used; (e ) measures to facilitate the recording of market price trends . General rules concerning these measures shall be adopted in accordance with the procedure laid down in Article 43 (2) of the Treaty. ( b ) buying-in by intervention agencies . 2 . The intervention measures specified in para ­ graph 1 may be taken for adult bovine animals as well as for fresh or chilled meat of such animals, presented in the form of carcases, half carcases, compensated quarters, fore quarters or hind quarters . 3 . The Council , acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, may amend the list of products in paragraph 2 which may be the subject of intervention measures .Article 3 Article 6 1 . Before 1 August of each year a guide price for calves and a guide price for adult bovine animals shall be fixed for the marketing year beginning during the following calendar year. 2 . These prices shall be fixed with particular reference to : ( a ) future trends in beef and veal production and consumption ; (b) the situation on the market in milk and milk products ; ( c ) past experience . 3 . For the purposes of this Regulation : ( a ) 'calves' means live animals of the domestic bovine species , not exceeding a live weight of 220 kilo ­ grammes and not yet having any permanent teeth ; ( b ) ' adult bovine animals ' means live animals of the domestic bovine species, other than calves, with the exception of pure-bred breeding animals . 4 . The guide prices shall be fixed in accordance with the procedure laid down in Article 43 (2 ) of the Treaty. 1 . Intervention measures may be taken in cir ­ cumstances to be determined in pursuance of para ­ graph 4 (c) of this Article when at the same time : ( a) the price for adult bovine animals recorded on the representative markets of the Community in accordance with Article 10 is lower than 98'% of the guide price ; and (b ) the price recorded in accordance with Article 10 on the representative market or markets of a Member State or of a region within a Member State for a defined quality of certain products is lower than the price, below which the interven ­ tion measures referred to in paragraph 2 are taken, adjusted by a coefficient expressing the normal ratio between the price of the quality in question and the price of adult bovine animals recorded in accordance with Article 10 on the representative markets of the Community . Intervention measures may be applied only to the quality for which the condition laid down in subpara ­ graph ( b ) is fulfilled . The price calculated in accord ­ ance with subparagraph (b ) shall be the maximum buying-in price. 2 . However, intervention measures shall be taken for the whole of the Community, under conditions to be determined in pursuance of paragraph 4 (c), when the price for adult bovine animals, recorded on representative Community markets in accordance with Article 10, is lower than 93% of the guide price . The maximum buying-in price shall be the same as that specified in paragraph 1 . 3 . The Council , acting in accordance with the Voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for applying this Article and in particu ­ lar the criteria for applying the provisions of para ­ graph 1 (b). The percentages specified in paragraphs 1 and 2 may be revised annually in accordance with the procedure laid down in Article 43 (2 ) of the Treaty. Article 4 Save where derogation is decided by the Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, the marketing year for all products listed in Article 1 shall begin on the first Monday in April of each year and end on the day preceding that day in the following year. However, the first marketing year shall begin on 29 July 1968 . Article 5 1 . The following intervention measures may be taken to prevent or mitigate a substantial fall in prices : ( a ) aid for private storage, 190 Official Journal of the European Communities 4. The procedure laid down in Article 27 shall apply for the purpose of : ( a) deciding upon intervention measures and the date on which they shall cease to apply ; (b ) determining the prices at which the intervention agencies are to buy in and the products which are to be bought in ; (c) adopting other detailed rules for the application of this Article, in particular the conditions under which intervention measures may be applied . Article 7 1 . Disposal of the products bought in by the intervention agencies in accordance with the pro ­ visions of Articles 5 and 6 shall take place in such a way as to avoid any disturbance of the market and to ensure equal access to goods and equal treatment of purchasers . 2 . The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for implementing this Article . Detailed rules for the application of this Article, in particular as regards selling prices, conditions for release from storage and, where appropriate, the processing of products bought in by the intervention agencies, shall be adopted in accordance with the procedure laid down in Article 27. Should the import price for one of these products, after addition of the customs duty, be lower than the guide price, the difference between the guide price and the import price plus that addition shall be offset by a levy on imports of that product into the Com ­ munity. However, such a levy shall be fixed at : (a) 75% of the above-mentioned difference, if it is found that the price of the product in question on the representative markets of the Community is more than the guide price but does not exceed 102% of that price ; (b ) 50% of the above-mentioned difference, if it is found that the price of the product in question on the representative markets of the Community is more than 102% of the guide price but does not exceed 104 °/o of that price ; (c) 25% of the above-mentioned difference, if it is found that the price of the product in question on the representative markets of the Community is more than 104% of the guide price but does not exceed 106% of that price; (d) nil , if it is found that the price of the product in question on the representative markets of the Community is more than 106'% of the guide price . 2 . In applying the provisions of paragraph 1 , no account shall be taken of a variation in the' import price or in the price recorded on the representative markets of the Community which does not exceed an amount to be determined. 3 . For imports of calves and adult bovine animals or, as the case may be, for one of these products from one or more third countries other than those whose markets were taken for calculation of the import price, the latter shall be replaced by a special import price, when at the same time : (a ) the offer price in the above mentioned third countries for calves , adult bovine animals or for one of the products listed in Section ( a ) of the Annex hereto under tariff sub-headings Nos 02.01 A II (a) 1 (aa) or 02.01 A II (a) 1 (bb), in the latter case that price being converted into an offer price for calves or adult bovine animals, is considerably lower than the import price ; and (b ) the quotations recorded on the most representa ­ tive markets of third countries are not a deter ­ mining factor for the free-at-frontier offer price in the Community. The special import price shall be calculated on the basis of the most favourable purchasing possibilities . 4 . The price recorded on the representative markets of the Community shall be derived from the prices recorded on the representative market or markets Article 8 1 . The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules with regard to private storage aid . 2. Detailed rules shall be adopted in accordance - with the procedure laid down in Article 27. TITLE II Trade with third countries Article 9 The Common Customs Tariff shall apply to the products listed in Article 1 . Article 10 1 . Import prices shall be calculated for both calves and adult bovine animals on the basis of quotations recorded on the most representative markets of third countries . Official Journal of the European Communities 191 of each Member State for the various qualities of calves, adult bovine animals or the meat of these animals, as the case may be after taking into account the relative quantity of each of such qualities and the relative magnitude of the bovine stock of each Member State . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27 . 6 . The levies specified in this Article shall be fixed by the Commission. 4. For imports into the Community of the products listed in Section ( a ) of the Annex under tariff subheading No 02.01 A II (a) 1 (cc), a levy shall be charged equal to the highest levy applicable to calves or adult bovine animals, multiplied by the standard coefficient fixed for each of the products in question . 5 . The coefficients mentioned in paragraphs 2, 3 and 4 shall be fixed in accordance with the procedure laid down in Article 27. 6. The levies specified in this Article shall be fixed by the Commission. Article 11 Article 13 1 . If the price of calves recorded on the repre ­ sentative markets of the Community in accordance with Article 10 exceeds the guide price : ( a ) the levy specified in that Article applicable to young male bovine animals for fattening, of a minimum weight of 220 kilogrammes and a maximum weight of 300 kilogrammes, shall be refunded or shall not be charged; ( b) the levy applicable to calves for fattening, weighing less than 80 kilogrammes, shall not be charged and the rate of the customs duty shall be reduced by half. 2 . Detailed rules for the application of this Article, in particular those setting a time limit for delivery and those specifying the controls necessary to ensure a sufficient period for fattening for the young animals mentioned in paragraph 1 , shall be adopted in accordance with the procedure laid down in Article 27. 1 . A levy shall be charged on imports into the Community of frozen meat listed in Section (c) of the Annex. 2 . For frozen meat listed in Section (c) of the Annex under tariff subheading No 02.01 A II ( a) 2 (aa), the levy shall be equal to the difference between : (a ) the guide price for the corresponding product multiplied by a coefficient expressing the ratio existing in the Community between the price for fresh meat of a quality competitive with the frozen meat in question, presented in the same form, and the average price for adult bovine, animals and (b ) the world market price for frozen meat, based on the most favourable purchasing opportunities among those which are most representative, as regards quality and quantity, of the trend of this market, plus customs duty and a fixed amount representing the specific costs incurred in the importation of frozen meat. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for the application of this paragraph . 3 . For frozen meat listed in Section (c) of the Annex under tariff subheadings Nos 02.01 A II ( a ) 2 ( bb ), 02.01 A II ( a) 2 ( cc) and 02.01 A II ( a ) 2 (dd), the levy shall be equal to the levy on the product in the same section under tariff subheading No 02.01 A II (a ) 2 ( aa ) multiplied by the fixed coefficient for each of the products in question. 4. Where free quotations on the world market are not a determining factor for the offer price and where that price is lower than these quotations, a special price calculated on the basis of the offer price shall be substituted, solely in respect of the imports in question, for the world market price for frozen meat referred to in paragraph 2. Article 12 1 . If the levy specified in Article 10 is charged on calves or adult bovine animals a levy shall also be charged on imports into the Community of the meat of calves or adult bovine animals as listed in Section (a ) of the Annex under tariff subheadings Nos 02.01 A II (a) 1 (aa) and 02.01 A II (a) 1 (bb). 2 . This levy shall be equal to the levy charged on calves or adult bovine animals, as the case may be, adjusted by a coefficient expressing the value ratio between the meat in question on the one hand and calves or adult bovine animals on the other. 3 . If the levy specified in Article 10 is charged on adult bovine animals, a levy shall also be charged on imports into the Community of the meat listed in Section (b ) of the Annex. This levy shall be equal to the levy charged on adult bovine animals , multiplied by a standard coefficient. 192 Official Journal of the European Communities 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. 6 . The levies specified in this Article shall be fixed by the Commission . regarding the total or partial suspension of the levy and the limitation or suspension of issue of import licences conferring special import terms . 4. The procedure laid down in Article 27 shall govern : ( a ) the measures required when imports of the meat referred to in paragraph 3 (b ) which have already taken place or are likely to occur during a quarter, differ from the quarterly estimate mentioned in the third subparagraph of paragraph 2 ; ( b ) any other rules for the application of this Article . Article 14 Article 15 1 . Imports into the Community of frozen beef and veal shall be made conditional on the submission of an import licence which may be issued by Member States to any applicant irrespective of the place of his establishment in the Community. From a date to be fixed by the Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, and from 1 August 1969 at the latest, such licences shall be valid for imports into the Community. Until that date such licences shall be valid only for imports into the Member State which issued them . The issue of such licences shall be conditional on the lodging of a deposit guaranteeing that importation is effected during the period of validity of the licence ; the deposit shall be forfeited in whole or in part if importation is not effected, or is only partially effected, within that period . 2. The Council , acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, may decide that other products shall be subject to import licensing. 3 . The period of validity of import licences and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27 ; such rules shall include the fixing of a time limit for the issue of import licences for frozen meat. 1 . Frozen meat intended for processing and listed in Section ( c) of the Annex under tariff subheadings Nos 02.01 A II (a ) 2 (bb ) and 02.01 A II (a ) 2 (dd) 22 shall qualify for special import terms consisting of the total or partial suspension of the levy . 2 . Each year, before 31 December, and in the first instance before the date on which the provisions of this Regulation take effect, the Council , acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall draw up an estimate of the meat intended for the processing industry, taking account, on the one hand, of expected Community supplies of meat of a quality and type of cut suitable for industrial use and, on the other, of industrial needs , including the needs of industries producing preserved foods which are included in Article 1 ( c) and which do not contain characteristic components other than beef and jelly. If the situation so requires , this estimate may be altered in accordance with the same procedure . An estimate valid for the following three months shall be established each quarter, in accordance with the procedure laid down in Article 27, taking the market situation into account. 3 . The Council , acting in accordance with the voting procedure laid down in Article 43 (2 ) of the Treaty on a proposal from the Commission, shall adopt : ( a ) general rules for applying total suspension of the levy in respect of meat intended for the manufacture of the preserved food described in the first subparagraph of paragraph 2 ; ( b ) for meat other than that referred to in ( a ), general rules as to the circumstances in which : ( aa ) a decision may be taken to make the total suspension of the levy on an import con ­ ditional on submission of a purchase con ­ tract for frozen meat, of a quality and cut suitable for industrial use, which has either been bought in by an intervention agency or been made the subject of a contract for private storage aid , and to fix the ratio between the quantities which may be im ­ ported and the quantities covered by such contract ; ( bb ) a decision may be taken, where the measures described under ( aa ) cannot be applied . Article 16 The provisions of this Regulation shall be applied with due regard to the obligations under inter ­ national agreements by which the Community is bound. Article 17 When a substantial price rise is recorded on the Community market and this situation is likely to Official Journal of the European Communities 193 continue, thereby disturbing or threatening to disturb the market, the necessary measures may be taken . The Council, acting in accordance with voting pro ­ cedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for the application of this Article . Article 18 3 . Rules to be applied until the provisions men ­ tioned in paragraph 2 enter into force shall be adopted in accordance with the procedure referred to in paragraph 1 ; they shall apply in respect of : ( a ) the rate of yield to be taken when determining the quantity of Article 1 products used in the manufacture of processed goods for export ; ( b ) the determination, for the purpose of applying the customs duty and, where appropriate, the levy, of the quantity of products used in the manufacture of processed goods put into free circulation . 4 . For the purposes of this Article 'inward processing arrangements' means all those provisions deter ­ mining the conditions under which products from third countries are used within the Community in the manufacture of goods for export and enjoy exemption from the levies applicable to them. Article 20 1 . To the extent necessary to enable the products listed in Article 1 to be exported on the basis of quotations or prices for those products on the world market, the difference between those quotations or prices and prices within the Community may be covered by an export refund. 2 . The refund shall be the same for the whole Community. It may be varied according to use or destination . The refund shall be granted on application . 3 . When the refund is being fixed particular account shall be taken of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements . 4. The Council, acting in accordance with the voting procedure laid down in Article 43 (2 ) of the Treaty on a proposal from the Commission, shall adopt general rules for granting export refunds and criteria for fixing the amount of such refunds . 5 . Refunds shall be fixed at regular intervals in accordance .with the procedure laid down in Article 27. Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refunds in the intervening period . 6 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. 1 . The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation ; the tariff nomenclature resulting from application of this Regulation shall be incorporated in the Common Customs Tariff from the date on which the latter is fully applied. 2 . Save as otherwise provided in this Regulation or where derogation therefrom is decided by the Coun ­ cil , acting in accordance with the voting procedure laid down in Article 43 (2 ) of the Treaty on a proposal from the Commission, the following shall be prohibited :  the levying of any charge having effect equivalent to a customs duty;  the application of any quantitative restriction or measure having equivalent effect, subject to the provisions of the Protocol on the Grand Duchy of Luxembourg. The restriction of import licences to a specified category of those entitled to receive them shall be one of the measures considered as having effect equivalent to a quantitative restriction . Article 19 Article 21 1 . To the extent necessary for the proper working of the common organisation of the market in beef and veal, the Council , acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, may prohibit, in whole or in part, the use of inward pro ­ cessing arrangements in respect of products listed in Article 1 which are intended for the manufacture of products listed in that Article. 2. Community provisions to regulate the inward processing trade in the products listed in Article 1 shall be adopted not later than 1 July 1968 . 1 . If by reason of imports or exports the Com ­ munity market in one or more of the products listed in Article 1 experiences or is threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased . 194 Official Journal of the European Communities the production of and trade in the products listed in Article 1 . Article 25 Member States and the Commission shall com ­ municate to each other the information necessary for implementing this Regulation . The information to be communicated shall be determined in accord ­ ance with the procedure laid down in Article 27. Rules for the Communication and distribution of such information shall be adopted in accordance with the same procedure. The Council , acting in accordance with the voting procedure laid down in Article 43 (2 ) of the Treaty on a proposal from the Commission, shall adopt detailed rules for the application of this paragraph and define the cases in which and the limits within which Member States may take protective measures . 2 . If the situation mentioned in paragraph 1 arises , the Commission shall , at the request of a Member State or on its own initiative, decide upon the necessary measures ; the measures shall be com ­ municated to the Member States and shall be immediately applicable . If the Commission receives a request from a Member State, it shall take a decision thereon within twenty-four hours following receipt of the request. 3 . The measures decided upon by the Commission may be referred to the Council by any Member State within three working days following the day on which they were communicated. The Council shall meet without delay. It may amend or repeal the measures in question in accordance with the voting procedure laid down in Article 43 (2 ) of the Treaty. Article 26 1 . A Management Committee for Beef and Veal (hereinafter called the 'Committee') shall be estab ­ lished, consisting of representatives of Member States and presided over by a representative of the Com ­ mission . 2. Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The Chairman shall not vote .TITLE III General provisions Article 22 Article . 27 1 . The following shall be prohibited in the internal trade of the Community :  the levying of any customs duty or charge having equivalent effect ;  any quantitative restriction or measure having equivalent effect, subject to the provisions of the Protocol on the Grand Duchy of Luxembourg;  recourse to Article 44 of the Treaty. 1 . Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. 2 . The representative of the Commission shall submit a draft of the measures to be taken. The Committee shall deliver its Opinion on such measures within a time limit to be set by the Chairman ac ­ cording to the urgency of the questions under consideration . An opinion shall be adopted by a majority of twelve votes . 3 . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the Opinion of the Com ­ mittee, they shall forthwith be communicated by the Commission to the Council . In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . The Council , acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty, may take a different decision within one month. 2 . Goods listed in Article 1 which are manufactured or obtained from products to which Article 9 (2) and Article 10 ( 1 ) of the Treaty do not apply shall not be admitted to free circulation within the Com ­ munity. Article 23 In order to take account of the restrictions on free circulation which may result from the application of health protection measures, the Council , acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, may take measures derogating from the provisions of this Regulation. Article 28 Article 24 The Committee may consider any other question referred to it by its Chairman either on his own initiative or at the request of the representative of a Member State. Save as otherwise provided in this Regulation, Articles 92, 93 and 94 of the Treaty shall apply to Official Journal of the European Communities 195 Article 29 At the end of the transitional period, the Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall decide in the light of experience whether to retain or amend the pro ­ visions of Article 27. Regulation No 14/64/EEC to that established by this Regulation, in particular if the introduction of the new system on the date provided for would give rise to substantial difficulties in respect of certain pro ­ ducts, such measures shall be adopted in accordance with the procedure laid down in Article 27. They shall be applicable until 28 July 1969 . 2 . The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by Regulation No 14/64/EEC; the tariff nomenclature resulting from application of the said Regulation shall be incorporated in the Com ­ mon Customs Tariff from the date on which the latter is fully applied. Article 30 Regulation No 25 1 on the financing of the common agricultural policy and the provisions adopted in implementation thereof shall apply to the market in the products listed in Article 1 . Article 31 Article 34 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty. Article 32 This . Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The system established by this Regulation shall apply from 29 July 1968, except for the measures provided for in Article 33 ( 1 ) which may be made to apply from the date of entry into force of this Regulation and Except for the Provisions of Article 33 (2) which may be made to apply from the same date. Regulation No 14/64/EEC and the provisions adopted in implementation thereof shall be repealed with effect from 29 July 1968, except for the provisions of Regulation No 3/63/EEC.2 The Annex may be amended by the Council in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission. Article 33 1 . Should transitional measures be necessary to facilitate the transition from the system provided in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 June 1968 . For the Council The President E. FAURE 1 OJ No 30, 20.4.1962, p. 991/62. 2 OJ No 14, 29.1.1963 , p. 153/63 . 196 Official Journal of the European Communities ANNEX Section (a) 02.01 A II (a ) 1 Meat of domestic bovine animals , fresh or chilled : (aa) Of calves : 11 . Carcases and half carcases 22. Separated or unseparated fore quarters 33 . Separated or unseparated hind quarters (bb) Of adult bovine animals 11 . Carcases , half carcases or compensated quarters 22 . Fore quarters 33 . Hind quarters (cc) Other cuts of beef and veal : 11 . Unboned (bone-in) 22. Boned or boneless Section (b) 02.06 C I (a ) Meat of domestic bovine animals , salted, in brine, dried or smoked : (a ) Unboned (bone-in) (b) Boned or boneless Section (c) 02.01 A II ( a) 2 Meat of domestic bovine animals , frozen : (aa) Carcases, half carcases or compensated quarters (bb) Fore quarters (cc) Hind quarters . (dd) Other : 11 . Unboned (bone-in) 22 . Boned or boneless